Case 2:18-cv-00551-RJS-JCB Document 34 Filed 12/05/18 PageID.438 Page 1 of 7




Jason D. Boren (#7816)
Nathan R. Marigoni (#14885)
BALLARD SPAHR LLP
One Utah Center, Suite 800
201 South Main Street
Salt Lake City, Utah 84111-2221
Telephone: (801) 531-3000
Facsimile: (801) 531-3001
borenj@ballardspahr.com
marigonin@ballardspahr.com

Richard W. Miller (GA #65257)
Admitted pro hac vice
Alan White (GA #410546)
Admitted pro hac vice
BALLARD SPAHR LLP
999 Peachtree Street, NE
Suite 1000
Atlanta, GA 30309-3915
Telephone: (678) 420-9340
Facsimile: (678) 420-9301
millerrw@ballardspahr.com
whiteda@ballardspahr.com

Attorneys for Plaintiff, Larada Sciences, Inc.


                       IN THE UNITED STATES DISTRICT COURT

                        DISTRICT OF UTAH, CENTRAL DIVISION


LARADA SCIENCES, INC., a Delaware
Corporation,                                     RULE 26(F) REPORT
               Plaintiff,
v.
                                                 Case No.: 2:18-cv-00551-RJS-PMW
PEDIATRIC HAIR SOLUTIONS
CORPORATION, a North Carolina                    Judge Robert J. Shelby
Corporation,                                     Magistrate Judge Paul M. Warner
               Defendant.




DMWEST #18305142 v2
Case 2:18-cv-00551-RJS-JCB Document 34 Filed 12/05/18 PageID.439 Page 2 of 7




1.     PRELIMINARY MATTERS:
       a.      Describe the nature of the claims and affirmative defenses:
       Plaintiff’s position: This case stems from Defendant Pediatric Hair Solutions (“PHS”)
(1) failure or refusal to timely return to Larada Sciences, Inc. (“Larada”) certain devices owned
by Larada following the termination of license agreements between the parties, (2) PHS’s refusal
to pay for use of the devices during the post-termination period, late fees associated with PHS’s
failure to timely return the devices, and other amounts due and owing under the license
agreements at the time of their termination, and (3) trademark infringement through use of
Larada’s marks following termination of the licensing agreement. Larada has accordingly
brought claims for breach of contract, breach of the covenant of good faith and fair dealing,
conversion, trespass to chattels, and trademark infringement.
       Larada has moved to dismiss PHS’s counterclaims and, accordingly, has not pleaded
affirmative defenses to those claims at this time.
       Defendant’s position: Prior to Larada’s notice to terminate license agreements between
it and PHS, Larada began developing a lice eradication device explicitly prohibited by the
license agreements. PHS has brought counterclaims against Larada for breach of contract and the
breach of good faith and fair dealing related to Larada’s (1) development, use, and sale that
competing device; (2) failure to use commercially reasonable efforts to support PHS’s business;
(3) failure to provide nationwide support, and (4) failure to prevent competing devices, including
Larada’s, from being commercially operated. PHS also bought a counterclaim for copyright
infringement related to a copyrighted work owned by and federally-registered to PHS and
infringed by Larada.
       PHS asserts Larada’s claims are barred, or must be reduced, by its own material breaches
of the license agreements. PHS also contends Larada’s claims are barred for legal and factual
insufficiency, and fail under the doctrines of unclean hands, justification, waiver, ratification,
equitable estoppel, and/or failure to mitigate. Larada’s trademark infringement claim is barred
under the doctrine of de minimus copying.




DMWEST #18305142 v2                               2
Case 2:18-cv-00551-RJS-JCB Document 34 Filed 12/05/18 PageID.440 Page 3 of 7




       b.      This case is referred to Magistrate Judge Paul M. Warner under 636(b)(1)(A).
       c.      Pursuant to Fed. R. Civ. P. 26(f), a meeting was held on December 4, 2018 via
               teleconference.
               The following attended:
                      Jason D. Boren and Nathan R. Marigoni, Ballard Spahr LLP, counsel for
                              Larada Sciences, Inc.
                      Andrew G. Strickland and Sarah E. Elsden, Lee & Hayes PC, counsel for
                              Pediatric Hair Solutions Corporation
       d.      The parties have exchanged the initial disclosures required by Rule 26(a)(1).
       e.      Pursuant to Fed. R. Civ. P. 5(b)(2)(D), the parties agree to receive all items
               required to be served under Fed. R. Civ. P. 5(a) by either (i) notice of electronic
               filing, or (ii) email transmission. Such electronic service will constitute service
               and notice of entry as required by those rules. Any right to service by USPS mail
               is waived.
2.     DISCOVERY PLAN: The parties jointly propose to the court the following discovery
       plan:
       a.      Discovery is necessary on the following subjects:

               Discovery is required on all claims and defenses in this matter, including
               interpretation of contract provisions, use and priority of intellectual-property
               rights, and damages.

       b.      Discovery Phases
               Discovery shall be conducted in a single phase.
       c.      Designate the discovery methods to be used and the limitations to be imposed.
               (1)    For oral exam depositions, (i) specify the maximum number for the
                      plaintiff(s) and the defendant(s), and (ii) indicate the maximum number of
                      hours unless extended by agreement of the parties.
                      Oral Exam Depositions
                      Plaintiff(s)                                   10
                      Defendant(s)                                   10
                      Maximum number of hours per deposition         7



DMWEST #18305142 v2                              3
Case 2:18-cv-00551-RJS-JCB Document 34 Filed 12/05/18 PageID.441 Page 4 of 7




               (2)    For interrogatories, requests for admissions, and requests for production
                      of documents, specify the maximum number that will be served on any
                      party by any other party.
                      Interrogatories                               25
                      Admissions                                    50*
                      Requests for production of documents          50
                      *There shall be no limits for requests for admission relating to authenticity
                      of documents.

               (3)    Other discovery methods: Specify any other methods that will be used and
                      any limitations to which all parties agree.
        In view of the suit between Plaintiff Larada and Defendant PHS currently pending in the
United States District Court for the Western District of North Carolina (Case No. 3:18-cv-00320-
RJC-DSC), the parties agree that it would be most efficient to combine document productions
between these two cases. Accordingly, documents produced in response to requests for
production made in either case will be sequentially Bates-labeled and made available for use by
the requesting party in both cases. The production of documents in one case shall not constitute
waiver of objections raised in the other.
       d.      Discovery of electronically stored information should be handled as follows: The
               parties have discussed disclosure, discovery, and preservation of electronically
               stored information, including the form in which it should be produced. The
               parties have reached the following agreements and identified the following issues:
               (1) The parties agree that ESI will be produced to the requesting party by
               producing documents in PDF format with searchable/OCR text unless otherwise
               agreed. Electronic files that cannot be readily converted to an image format, such
               as a spreadsheet, database and drawing files, shall be produced with a placeholder
               and in their native file format.
               (2) The parties may de-duplicate their ESI production across custodial and non-
               custodial data sources.
               (3) The parties shall meet, confer, and stipulate as to search terms and any other
               unique electronic discovery issues, if necessary, by April 1, 2019.
       e.      The parties have agreed to an order regarding claims of privilege or protection as
               trial preparation material asserted after production, as follows:
               The parties agree to the procedures set forth in Paragraph 10 of the Court’s
               Standard Protective Order.
       f.      Last day to serve written discovery: 05/22/2019
       g.      Close of fact discovery: 06/21/2019



DMWEST #18305142 v2                              4
Case 2:18-cv-00551-RJS-JCB Document 34 Filed 12/05/18 PageID.442 Page 5 of 7




3.     AMENDMENT OF PLEADINGS AND ADDITION OF PARTIES:
       a.      The cutoff dates for filing a motion to amend pleadings are:
               Plaintiff(s): 04/01/2019    Defendant(s): 04/01/2019
       b.      The cutoff dates for filing a motion to join additional parties are:
               Plaintiff(s): 04/01/2019    Defendant(s): 04/01/2019
                (NOTE: Establishing cutoff dates for filing motions does not relieve counsel
               from the requirements of Fed. R. Civ. P. 15(a)).
4.     EXPERT REPORTS:
       a.      The parties will disclose the subject matter and identity of their experts on:
               Party(ies) bearing burden of proof: 07/22/2019
               Counter Disclosures: 08/21/2019
       b.      Reports from experts under Rule 26(a)(2) will be submitted on:
               Party(ies) bearing burden of proof: 07/22/2019
               Counter Disclosures: 08/21/2019
5.     OTHER DEADLINES:
       a.      Expert Discovery cutoff: 09/20/2019
       b.      Deadline for filing dispositive1 or potentially dispositive motions including
               motions to exclude experts where expert testimony is required to prove the case.
               10/21/2019
       c.      Deadline for filing partial or complete motions to exclude expert testimony
               10/21/2019
6.     ADR/SETTLEMENT:
       Use separate paragraphs/subparagraphs as necessary if the parties disagree.
       a.      The potential for resolution before trial is: ___ good    _X_ fair ____ poor
       b.      The parties do not intend to file a motion to participate in the Court’s alternative
               dispute resolution program at this time.


       1
        Dispositive motions, if granted, resolve a claim or defense in the case; nondispositive
motions, if granted, affect the case but do not resolve a claim or defense.



DMWEST #18305142 v2                              5
Case 2:18-cv-00551-RJS-JCB Document 34 Filed 12/05/18 PageID.443 Page 6 of 7




       c.      The parties do not intend to engage in private alternative dispute resolution at this
               time.
d.     The parties will re-evaluate the case for settlement/ADR resolution on (specify date):
       05/13/2019.
7.     TRIAL AND PREPARATION FOR TRIAL:
       a.      The parties should have 14 days after service of final lists of witnesses and
               exhibits to list objections under Rule 26(a)(3) (if different than the 14 days
               provided by Rule).
       b.      This case should be ready for trial by: 04/22/2020
               Specify type of trial: Jury X         Bench
       c.      The estimated length of the trial is: 2-3 days
       DATED this 5th day of December 2018.




                                              /s/ Nathan R. Marigoni
                                              Jason D. Boren
                                              Nathan R. Marigoni
                                              Richard W. Miller (admitted pro hac vice)
                                              Alan White (admitted pro hac vice)
                                              BALLARD SPAHR LLP
                                              Attorneys for Plaintiff/Counterdefendant, Larada
                                              Sciences, Inc.


                                              /s/ Sarah E. Elsden
                                              (signed by filing attorney with permission)
                                              Christine T. Greenwood
                                              Geoffrey K. Biehn
                                              MAGLEBY CATAXINOS & GREENWOOD

                                              Andrew G. Strickland (admitted pro hac vice)
                                              Sarah E. Elsden (admitted pro hac vice)
                                              LEE & HAYES PC
                                              Attorneys for Defendant/Counterclaimant, Pediatric
                                              Hair Solutions, Inc.




DMWEST #18305142 v2                              6
Case 2:18-cv-00551-RJS-JCB Document 34 Filed 12/05/18 PageID.444 Page 7 of 7




                                 CERTIFICATE OF SERVICE

       I hereby certify that a true and correct of copy of the foregoing RULE 26(F) REPORT

was served to the following this 5th day of December 2018, in the manner set forth below:

[X] Through the CM/ECF System for the U.S. District Court

[ ] Hand Delivery

[ ] U.S. Mail, postage prepaid

[ ] E-mail:    greenwood@mcgiplaw.com; biehn@mcgiplaw.com;
               andrew.strickland@leehayes.com; sarah.elsden@leehayes.com


               Christine T. Greenwood
               Geoffrey K. Biehn
               MAGLEBY CATAXINOS & GREENWOOD
               170 South Main Street, Suite 1100
               Salt Lake City, UT 84101-3605

               Andrew G. Strickland
               LEE & HAYES, PC
               1175 Peachtree Street, NE
               100 Colony Square, Suite 2000
               Atlanta, GA 30361
               (admitted pro hac vice)

               Sarah E. Elsden
               LEE & HAYES, PC
               601 W. Riverside Avenue, Suite 1400
               Spokane, WA 99201
               (admitted pro hac vice)


                                            /s/Geneve Wanberg




DMWEST #18305142 v2                            7
